Citation Nr: 1411601	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33, Title 38, United States Code) in lieu of benefits under the Montgomery GI Bill program (Chapter 30, Title 38, United States Code ) have been met. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to June 2001 and February 2003 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Los Angeles, California.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 


FINDINGS OF FACT

1.  In May 2009, an application for education assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) which included an irrevocable election of Chapter 33 benefits in lieu of educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill), was filled out with the Veteran's name signed.

2.  The Veteran contends that her signature was forged on this document and that it was actually her ex-fiancé,  K.M., who signed the document without her consent.

3.  K.M. submitted a notarized statement in August 2012 that he signed the Veteran's signature to sign her up for the 9/11 benefit on the Veteran's behalf because he believed they had a verbal agreement. 


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill) program have not been met, based on the fraudulent signature.  38 U.S.C.A. §§ 3301-24 (West Supp. 2013); 38 C.F.R. § 21.9520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present appeal, the Veteran asserts that she did not sign the application for educational benefits under the Post-9/11 GI Bill program (Chapter 33) via a VA Form 22-1990, which was received by VA in May 2009, but that her ex-fiancé, K.M., signed her name.  K.M. confirmed in an August 2012 statement that he did, in fact, sign the Veteran's name on the application, as he believed he had verbal authorization to do so.  

An individual may not receive education assistance under two or more educational benefit programs concurrently, and must elect under which chapter or provisions to receive educational assistance.  See 38 U.S.C.A. § 3322.  In implementing this law, VA promulgated 38 C.F.R. § 21.9520(c), which requires that an individual seeking benefits under the Post-9/11 GI Bill to make an irrevocable election to receive those benefits by relinquishing eligibility under either Montgomery GI Bill or 10 U.S.C.A. Chapter 106a, 1606, or 1607 (Reserve Educational Assistance Program). See 38 C.F.R. § 21.9520(c). 

As the Veteran has stated that she never applied for educational benefits under the Post-9/11 GI Bill program and her ex-fiancé, K.M., has admitted that he forged the Veteran's name on the application, it appears that the criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill) program have not been met. 

Thus, the Board finds that the irrevocability requirements set forth under 38 U.S.C.A. § 21 .9520(c)(2) have not been met and that the Veteran did not make an irrevocable election for educational benefits under the Post-9/11 GI Bill program, as she never signed the VA Form 21-1990.  

The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Also, VA's duty to notify and assist can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  See Manning v. Principi, 16 Vet. App. 534, 42 (2002).  


ORDER

The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33, Title 38, United States Code) in lieu of benefits under the Montgomery GI Bill program (Chapter 30, Title 38, United States Code ) have not been met.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


